DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's response submitted 06 February 2022 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response:
The Objections to the Drawings & Specification are maintained:
NOTE: The replacement drawing sheets 5/6 & 6/6, referenced in Applicant’s response, were not included in the submission; the objections to the drawings & specifications will be withdrawn upon receipt & approval of the referenced replacement drawings;
Claims 1- are pending for review.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Lampka, DE #3604669
[Lampka ('669)]

-
Synder, US #3,693,538
[Synder ('538)]

-
Ye et al., US #2014/0246418
[Ye ('418)]






~ 35 USC § 103 ~
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Ye ('418) in view of Lampka ('669) & Synder ('538).
In Re Claim 1, Ye ('418) discloses (See Fig. 5, 6) all aspects of the claimed invention including: A countertop oven (Toaster Oven #110) comprising:
a housing (At least Para. 38) having a rear panel (Back Panel #118), an upper panel (Top Panel #112), a bottom panel (Bottom Panel #114), a first side panel (One of Opposing Side Panels #116), an opposing second side panel (The other of Opposing Side Panels #116) and an open front end (Para. 38: Opening defined by the housing), together defining a cooking cavity therebetween, the cooking cavity being accessible via the open front end (Internal cavity which houses Cooking Grid #132, & Cooking Pan #138);
at least one heating element within the housing to selectively heat the cooking cavity (Para. 39: At least two or more heating elements, not illustrated, for selectively heating the cavity); and
a door (Door comprising Panels #120, 122 & 124) movably attached to the housing between a closed position, wherein the open front end of the housing is covered by the door (Fig. 5; Para. 38), and an open position, wherein the door is positioned generally atop the upper panel of the housing, thereby uncovering the open front end of the housing to access the cooking cavity (Fig. 6; Para. 38);
With the possible exception of: wherein the door includes a glass panel, the glass panel being pivotably attached to the door at one end thereof and selectively, removably latched to the door at an opposing end thereof, wherein unlatching of the opposing end of the glass panel from the door permits pivoting of the glass panel relative to the door.
With respect to the glass pane separately pivoted to the door, Lampka ('669) discloses (See machine translation, attached) from the same Oven field of endeavor as applicant's invention, an oven door (Oven Door #10) comprising a glass pane (Pane #18) attached to a door section (Door Member #14) with a hinge (Comprising Bolts #28 & Tabs #26) and a latch (Comprising Adjusting Element #32).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the pivoting glass pane of Lampka ('669) into the system of Ye ('418) for the purpose of feeding fresh air into the bottom region of the oven cavity (At least Abstract) & controlling the interior temperature of the cavity without having to open the oven door (P. 2, Ln. 3-4).
With respect to the glass panel being removable, it would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the glass window removable (See Synder ('538), At least Col. 6, Ln. 63-68: Glass Panel #154 is removable to allow for replacing the glass without disassembling the toaster oven), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. Please note that in the instant application, Para. 7 & 8, applicant has not disclosed any criticality (new or unexpected results produced therefrom over the prior art of record) for the claimed limitations.
In Re Claim 2, Lampka ('669) further discloses: wherein the glass panel comprises a latching member biased into a corresponding slot in the door, the latching member being selectively retractable from the slot to unlatch the glass panel from the door (Latching Member #62 biased via Spring #24 into a slot located in Chuck Frame #24 of Door Member #14 allowing Frame #20 for Glass Pane #18 to pivot independently of Door Member #14).
In Re Claim 3, Ye ('418) discloses (See Fig. 5, 6) all aspects of the claimed invention including: A countertop oven (Toaster Oven #110) comprising:
a housing (At least Para. 38) having a rear panel (Back Panel #118), an upper panel (Top Panel #112), a bottom panel (Bottom Panel #114), a first side panel (One of Opposing Side Panels #116), an opposing second side panel (The other of Opposing Side Panels #116) and an open front end (Para. 38: Opening defined by the housing), together defining a cooking cavity therebetween, the cooking cavity being accessible via the open front end (Internal cavity which houses Cooking Grid #132, & Cooking Pan #138);
at least one heating element within the housing to selectively heat the cooking cavity (Para. 39: At least two or more heating elements, not illustrated, for selectively heating the cavity); and
a door (Door comprising Panels #120, 122 & 124) movably attached to the housing between a closed position, wherein the open front end of the housing is covered by the door (Fig. 5; Para. 38), and an open position, wherein the door is positioned generally atop the upper panel of the housing, thereby uncovering the open front end of the housing to access the cooking cavity (Fig. 6; Para. 38);
With the possible exception of: wherein the door includes a window pane seating a glass panel, the glass panel being pivotably attached to the door at one end thereof and removably attached to the door, the glass panel being removably attached to the door without disassembling the window frame.
With respect to the glass panel being removable without disaasembing the door, it would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the glass window removable (See Synder ('538), At least Col. 6, Ln. 63-68: Glass Panel #154 is removable to allow for replacing the glass without disassembling the toaster oven), since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. Please note that in the instant application, Para. 7 & 8, applicant has not disclosed any criticality (new or unexpected results produced therefrom over the prior art of record) for the claimed limitations.
With respect to the glass pane separately pivoted to the door, Lampka ('669) discloses (See machine translation, attached) from the same Oven field of endeavor as applicant's invention, an oven door (Oven Door #10) comprising a glass pane (Pane #18) attached to a door section (Door Member #14) with a hinge (Comprising Bolts #28 & Tabs #26) and a latch (Comprising Adjusting Element #32).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the pivoting glass pane of Lampka ('669) into the system of Ye ('418) for the purpose of feeding fresh air into the bottom region of the oven cavity (At least Abstract) & controlling the interior temperature of the cavity without having to open the oven door (P. 2, Ln. 3-4).
In Re Claim 4, Synder ('538) further discloses: wherein the glass panel is removably latched to the door, and unlatching of the glass panel from the door permits removal of the glass panel from the door, the glass panel being selectively re-attachable to the door  (As discussed in Synder ('538), the glass panel is capable of being removed and replaced, e.g. reattached, a latching (or securing) means would of necessity be included to secure the glass to the door while the oven is in operation or as the door is opened & closed).
In Re Claim 5, Synder ('538) further discloses: wherein the glass panel comprises a latching member biased into a corresponding slot in the door, the latching member being selectively retractable from the slot to unlatch the glass panel from the door (the latching / securing mechanism would, of necessity, be selectively retractable to selectively secure & release the removable glass).
Response to Arguments
Applicant's arguments filed 06 February 2022 have been fully considered but they are not persuasive.
Applicant first argues that Lampka ('669) is non-analogous art as the present invention is directed to an electric counter-top oven whereas Lampka ('669) is directed to a solid fuel stove.
Firstly, while the drawings of the instant application appear to show electric heating elements, the heating elements are not described in the specification as any particular heat source: either electric rods, electric coils, fluid fuel burners or solid fuel grates.
Secondly, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Lampka ('669) is directed to an oven door, which is relevant to the instant application in that the problem to be solved relates to oven doors.  As the disclosure of Lampka ('669) is solely directed to oven doors, it is considered to be pertinent & analogous art.
Applicant then argues that Lampka ('669) provides a solution to an unrelated problem.  Nevertheless, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As the door of Lampka ('669) discloses the structure & functionality of the limitations recited in the claims, this argument is considered to be moot.
Applicant further argues that Lampka ('669) includes a temperature controller to automatically close the window renders the reference invalid.  Examiner respectfully disagrees.  Firstly, the inclusion of an automatic temperature controller does not preclude the structural limitations of a window independently hinged to the door.  And secondly, Lampka ('669) discloses multiple embodiments of the invention including manually operated windows as shown in Fig. 2-4, & the above mentioned automatic control as shown in Fig. 6.
Lastly, Applicant argues that Synder ('538) fails to teach the glass panel being removable without disassembling the door.  Examiner respectfully disagrees.  The section of Synder ('538) cited by applicant (Col. 6, Ln. 54-59) discusses removing the door from the oven body, not the panel from the door.  The section below the cited paragraph (Col. 6, 60-Col. 7, Ln. 11) clearly states: “glass can 154 may be removed and replaced without performing any disassembly operations on the toaster itself.”  Also, as shown in Fig. 5 & 7, it is obvious to one of ordinary skill in the art that Glass Pane #$154 is clearly smaller than the overall opening of the door & is capable of being lifted upwards off of Support Flange #210 to clear Flanges #170 & 172 to be removed & replaced.
Also, Applicant’s arguments with respect to claims 3-5 have been considered but are moot in view of the new grounds of rejection, & the remarks with respect to the amended claims have been responded to above.  The arguments do not apply to any of the references being used in the current rejection.
Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gregory Huson can be reached on (571) 272-4887.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762